 Case 19-15764-jkf       Doc 36      Filed 05/05/20 Entered 05/05/20 16:19:32          Desc Main
                                     Document      Page 1 of 3



                      THE U NITE D STATE S BANKRU PTCY COURT
                    FOR THE E ASTE RN DISTRICT OF PE NNSY LVANIA

 IN RE :                                                :
 TY RE E J. MOBLE Y                                     :     BK. No. 19-15764 JKF
                               Debtor                   :
                                                              Chapter No. 13
 FRE E DOM MORTGAGE CORPORATION
                       Movant
                    v.
 TY RE E J. MOBLE Y
                       Respondent                             11 U.S.C. §362

           NOTICE OF FORBE ARANCE DU E TO THE COVID-19 PANDE M IC

       Now comes FRE E DOM M ORTGAGE CORPORATION (“Creditor”), by and through

undersigned counsel, and hereby submits Notice of Forbearance to the Court based on the Debtor’s

request for mortgage payment forbearance due to hardship caused by the COV ID-19 pandemic.

       The Debtor contacted Creditor requesting a forbearance period of 6 months and has elected

to not tender mortgage payments to Creditor that would come due on the mortgage starting June 1,

2020 through November 30, 2020. Creditor has granted the Debtor’s forbearance request. To the

extent the forbearance period is not extended for an additional period of time as provided under the

CARES Act, Debtor will resume mortgage payments beginning December 1, 2020. Near the end of

the forbearance period, debtor, through counsel, will need to engage with creditor on a solution for

payments suspended during the forbearance.

       Creditor does not waive any rights to collect the payments that come due during the

forbearance period. Furthermore, Creditor does not waive its rights under other applicable non-

bankruptcy laws and regulations, including, but not limited to, RESPA, and the right to collect on

any post-petition escrow shortage.
 Case 19-15764-jkf      Doc 36    Filed 05/05/20 Entered 05/05/20 16:19:32          Desc Main
                                  Document      Page 2 of 3



       Creditor does not waive its rights to seek relief from the automatic stay for other reasons

other than non-payment of the Mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.



                                                 /s/ Jerome Blank, Esquire
                                                 Jerome Blank, Esq., Id. No.49736
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31625
                                                 Fax Number: 215-568-7616
May 5, 2020                                      Email: jerome.blank@phelanhallinan.com
 Case 19-15764-jkf      Doc 36    Filed 05/05/20 Entered 05/05/20 16:19:32         Desc Main
                                  Document      Page 3 of 3



                     THE U NITE D STATE S BANKRU PTCY COURT
                   FOR THE E ASTE RN DISTRICT OF PE NNSY LVANIA
 IN RE :
 TY RE E J. MOBLE Y                                         BK. No. 19-15764 JKF
                             Debtor
                                                            Chapter No. 13
 FRE E DOM MORTGAGE CORPORATION
                       Movant
                    v.
 TY RE E J. MOBLE Y
                       Respondent                           11 U.S.C. §362

                                 CE RTIFICATE OF SE RVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on May 5, 2020.

  SCOTT F. WATERMAN, ESQUIRE (TRUSTEE)               TYREE J. MOBLEY
  2901 ST. LAWRENCE AVENUE, SUITE 100                6209 MAG NOLIA STREET
  READING, PA 19606                                  PHILADELPHIA, PA 19144-1610

  BRAD J. SADEK, ESQUIRE
  1315 WALNUT STREET, SUITE 502
  PHILADELPHIA, PA 19107

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19106


                                                     /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
 May 5, 2020                                         Email: jerome.blank@phelanhallinan.com
